Case >-all-ev-00010-GW-AS Document 16-1 Filed 01/31/20 Page 1of3 Page ID #:692

1 || Henry M. Lee, Bar No. 156041
HENRY LEE, LAW OFFICE

2 || 3731 Wilshire Boulevard, Suite 312
Los Angeles, California 90010

3 || (213) 382-0955 Telephone

(213) 382-0956 Facsimile

Attorneys for Plaintiff
5 || Amir Pirouzian

6

7

8 UNITED STATES DISTRICT COURT

9 CENTRAL DISTRICT OF CALIFORNIA , WESTERN DIVISION
10

Il |) AMIR PIROUZIAN, an individual, CASE NO.: 2:20-cv-00010-GW-AS

12 Plaintiff, (Hon. George Wu)

13 DECLARATION OF HENRY M. LEE

)
)
)
)
vs. )
)

Ms CHILDREN SPECIALISTS OF SAN )
15 || DIEGO, business entity of unknown )
organization; NORTHWESTERN MUTUAL )

16 || INSURANCE COMPANY, a business entity )
of unknown organization; and DOES 1-100, )

17 inclusive, )
)

)

)

)

18 Defendants.

19

 

20
21
22
23
24
25
26
27 1

28 Declaration of Henry M. Lee
Case No.:2:20-cv-00010-GW-AS

 

 

 

 
Case 2:2

-

So Oo NI DR WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
ae
28

-cv-00010-GW-AS Document 16-1 Filed 01/31/20 Page 2of3 Page ID #:693

DECLARATION OF HENRY M. LEE

I, Henry M. Lee, declare and state as follows:

l. I am an attorney at law duly licensed to practice before all courts of the
State of California and am the principal of Henry Lee, Law Office, attorney of record for
Plaintiff. I have personal knowledge of the facts set forth herein and if called upon to
testify, could and would competently testify thereto.

2. On January 28, 2020, I had a face to face meet and confer with Elise Klein,
counsel for Defendant Children's Specialists of San Diego; Martin Rosen and Ophir

Johna, counsel for Defendant The Northwestern Mutual Life Insurance Company.

3. At the meet and confer session, we discussed the removal and motion to
remand. The parties even stipulated, tentatively, that the Motion to Remand could be

filed at a later date.

4. The issues on remand, including that Plaintiff was not asserting any claims
within the scope of the ERISA complete preemption section. Further, we discussed that
Plaintiff was only seeking a declaration of rights and findings as to the relationship
between Plaintiff and his employer and Plaintiff and the carrier, relative to any private

findings of fraud.

5: I also provided counsel some of my case authority for the remand, and was

not able to resolve the remand issue.

-2-
Declaration of Henry M. Lee
Case No.:2:20-cv-00010-GW-AS

 

 

 

 
Case 2:2

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

N-cv-00010-GW-AS Document 16-1 Filed 01/31/20 Page 30f3 Page ID #:694
I declare under penalty of perjury under the laws of the United States that the
foregoing is true and correct.

Executed on January 31, 2020 at Los Angeles, California.

“AL
rey for Plaintiff Amir Pirouzian

=F
Declaration of Henry M. Lee
Case No.:2:20-cv-00010-GW-AS

 

 

 

 
